 CARPENTERS(REEVES, INC.)Metropolitan District Council of Philadelphia andVicinity,United Brotherhood of Carpenters andJoiners of Americaand E.Allen Reeves, Inc.andDelran Builders Co.,Inc. Cases4-CB-4873and 4-CB-489017 September 1986DECISION AND ORDERBY MEMBERSJOHANSEN,BABSON, ANDSTEPHENSOn 31December 1985AdministrativeLawJudgeRobert T. Snyder issued the attached deci-sion.The Respondent filedexceptions and a sup-portingbrief, theGeneral Counsel filedcross-ex-ceptions and asupporting brief,and the ChargingParties filed reply briefs.The National LaborRelations Board has delegat-ed its authorityin this proceedingto a three-member panel.The Boardhas considered the decision and therecord in light ofthe exceptions,cross-exceptions,and briefs'and hasdecided to affirmthe judge'srulings,findings,and conclusions2 and toadopt therecommendedOrder. aORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudgeand ordersthat theRespondent,Metropoli-tanDistrict Council ofPhiladelphiaand Vicinity,United Brotherhood of Carpenters and Joiners ofAmerica, Philadelphia,Pennsylvania,itsofficers,agents,and representatives, shall take the action setforth in the Order.1The Respondent has requested oral argument.The request is deniedas the record,exceptions,cross-exceptions,and briefs adequately presentthe issues and the positions of the parties.aAt Conclusion of Law 3,the judge concluded that the Respondentblocked the egress of a Delran employee from the Evangelical Manorworksite.As found elsewhere in the judge's decision,theRespondentblocked the egress of a Reeves employee at that worksite.' In adopting the judge's cease-and-desist order,we find it unnecessaryto consider orrelyon events occurring in the summer of 1983 at theC.H. Investors worksite.We agree with the judge that the "blocking of ingress to and egressfrom an employer's facility, mass picketing,and threats of unspecified re-prisals"for engaging in protected activities that occurred in this caseconstitute coercive conduct violative of the Act.In this context, we donot take issue with the judge's general observation that"union violenceagainst employees,which has the effect of interfering with"employees'statutory rights constitutes coercive conduct violative of Sec.8(bXIXA)of the Act.Charles S. Strickler,Esq.,andMichael P.Berger,Esq.,forthe General Counsel.William J.Einhorn,Esq.,andThomas H. Kohn, Esq.(Sagot & Jennings,Esgs) (Kenneth Henley,Esq., on thebrief),of Philadelphia,Pennsylvania, for the Respond-ent.493LawrenceS.Coburn,Esq. (Pepper,Hamilton&ScheetzEsgs),of Philadelphia,Pennsylvania,for the ChargingParties.DECISIONSTATEMENT OP THE CASEROBERT T. SNYDER, Administrative Law Judge. Thisproceeding was tried at Philadelphia, Pennsylvania, on10 and 11 December 1984. The complaints, issued on 27August and 10 September 1984, ordered consolidated on26 September 1984, and orally amended at the openingof hearing, allege conduct by agents and representativesof the Respondent Union (also called the Union), in con-nection with its picketing of two worksites in Philadel-phia including the blocking of ingress of employees at-tempting to enter the sites, blocking of egress of an em-ployee attempting to leave one of the sites, mass picket-ing, and a threat of physical harm to an employee takingpictures at one of the sites, which restrained and coercedemployees in the exercise of rights guaranteed in Section7 of the Act, in violation of Section 8(b)(1)(A) of theAct. The Respondent filed answers, orally amended atthe hearing, which denied the jurisdictionalaswell asthe conclusionary allegations of the complaints.All parties were given full oppportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses,' to argue orally, and to file briefs. TheGeneral Counsel, the Respondent, and the Charging Par-ties each filed posttrial briefs that have been carefullyconsidered.On the entire record in the case includingmy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACT1. JURISDICTIONAND LABOR ORGANIZATION STATUSE. AllenReeves, Inc. (Reeves), a Pennsylvania corpo-ration,with an officeand principal place of business lo-cated in Abington,Pennsylvania,is engaged in the con-structionbusiness as a contractor. During 1984, in thecourse andconduct ofitsbusiness operations,Reevespurchased and received goods and services, valued inexcess of$100,000, directly fromsupplierslocated out-side the Commonwealthof Pennsylvania and located inthe Stateof New Jersey.Delran BuildersCompany,Inc. (Delran),a Pennsylva-nia corporation,with an officeand principal place ofbusiness located inWyndmoor,Pennsylvania,is engaged1 In its posttrial brief,the Respondent renews its request for a continu-ance to compel the Charging Parties'compliance with subpoenas and fora reopening of hearing to permit examination of witnesses concerning theinformation regarding the Charging Parties'financial records, jobs, andexpected completion dates requested in the subpoenas.The Respondentclaims this information is relevant on the issue of the breadth of the reme-dial cease-and-desist order sought by the General Counsel and opposedby the Respondent,enjoining the Respondent Union from engaging inlike coercive conduct at any jobsites at which the Charging Parties' em-ployees are working. The Respondent would limit relief to the two job-sites involved in the proceeding,each of which is now completed, andwould give no future effect to a cease-and-desist order.The ruling madeby me at Tr.196-197 is reaffirmed and for the reasons therein stated.281NLRB No. 77 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the construction business as a contractor.During thepast 12 months,in the course and conduct of its businessoperations,Delran has performed construction servicesvalued in excess of $50,000 directly for customers locat-ed outside the Commonwealth of Pennsylvania and lo-cated in the State of New Jersey.I find,on the basis of the foregoing,that both Reevesand Delran are employers engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.Sie-mons Mailing Services,122 NLRB81 (1958).The complaints allege, the Respondent admits, and Ifind that the Respondent Union is a labor organizationwithin themeaningof Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The FactsArising in Case4-CB-4873Reeves, which employs approximately 70 employees,began a job of interior renovation at the EvangelicalManor(theManor)located on Roosevelt Boulevard inPhiladelphia,Pennsylvania,in June 1984.The Manor is aretirement community,whichalso provides skilled andintermediate nursing care to its residents.In July 1984approximately 10 employees of Reeves worked at theManor.The scheduled completion date was June 1985.At the time of the instant hearing,Reeves was employedas a general contractor at six jobsites in the Philadelphiametropolitan area.On 25 June 1984 FranLaffey,a business agent for theRespondent Union,identified himself and his positionand hand delivered a letter to James Toolman,presidentof the Manor. The letter advised Toolman that theUnion had a dispute with Reeves concerning its destruc-tion of carpentry area wages and standards.The letteracknowledged the Union'sawareness that Reeves hadbeen retained by the Manor as the general contractor forcertain rehabilitative constructionworkat the Manor'sfacilities.Itwent on to provide formal notification pursu-ant to Section 8(g) of the Act of the Union's intention toestablish"an informational picket line at your facility topublicize our dispute with E. Allen Reeves, Inc." It con-cluded that the picket line would be established begin-ning at 7 a.m. on 5 July 1984.2As a result of receivingthis letter, theManor established reserved gates at thesouth and north driveway entrances,off Roosevelt Bou-levard.About 3 July, a sign was posted at the south drivewayentrance,identifying the entrance as the south gate andspecifying that it was to be used for Manor employees,residents,and deliveriesonly.At thesame time, a signwas posted at the north driveway entrance, identifyingthe entrance as the north gate and specifying it was to beused by Reeves employees and subcontractors, and fordeliveries to Reeves and its subcontractors. The northgate entrance is approximately 20 feet wide.On 5 July, at approximately 7 a.m., five individuals ar-rived at the Manor facility and stood in the driveway atthe north gate, blocking that entrance. One of those indi-viduals was Business Agent Laffey.Two of them carriedsigns that read,"E.Allen Reeves is destroying area2All dates hereinafter shall refer to the year 1984.wage standards.This dispute is between E.Allen Reevesand the Metropolitan District Council of Carpenters."Uncontradicted testimony and other evidence3 showthat shortly after the five pickets arrived, four trucksdrove up in a single line on Roosevelt Boulevard to thenorth gate entrance to the Manor,but their entrance tothe facilitywas blocked by the five pickets standingacross the driveway. In the first truck were EricDeWald, the driver and a Reeves foreman,and DaveWolset,a Reeves carpenter employee.Jay Ferraro, Fred Brenner, Dave Swangler, and PhilHickout, Reeves carpenters,were in the second truck.The third truck held employees of an electrical subcon-tractor and in the fourth were employees of a plumbingsubcontractor.After remaining in a stationary position ina line near the curb of Roosevelt Boulevard withoutbeing able to gain entrance to the worksite for over 1hour, at the suggestion of an officer of the Philadelphiapolice labor squad, the four vehicles drove away fromtheManor entrance.The five pickets left the Manor atapproximately 10 a.m.On 6 July,at approximately 7 a.m., five individualsagain came to the Manor north gate entranceway, againincludingBusinessAgent Laffey. They again stoodacross the driveway blocking entrance by any vehicle at-tempting to enter the Manor facility by that entrance.Again, two of the five carried picket signs with the samelegend as was carried on the previous day.Shortly after the five pickets arrived and took up theirplaces, four trucks again pulled up to the north gate en-trance but could not enter the facility because of the fivepickets standing across thedriveway. The trucks were inthe same order,the first two had the same occupants andthe last two again held employees of an electrical andplumbing subcontractor,respectively.For anywherefrom 5 to 10 or 15 minutes the trucks remained station-ary in a row on Roosevelt Boulevard just short of thenorth gate driveway.During this entire time the picketsstood across the driveway. During this time, DeWaldhanded a temporary restraining order to one of the menstanding in the driveway.The man refused to take it andasked DeWald if he was "the fucking sheriff." DeWaldsaid no. The person then said, "then get the fuck out ofhere."At thispoint, after a suggestionby an officer ofthe Philadelphia police labor squad, the four vehiclesdrove away from the area. The five pickets left theManor driveway at approximately 10 a.m.On 9 July, at approximately 7 a.m., five individuals ar-rived at the Manor facility and stood in the north gatedriveway, blocking that entrance to the Manor. Again,two of the individuals carried picket signs with the samelegend as appeared on the signscarried on 5 and 6 July.This day, five trucks drove up, single file, along Roose-velt Boulevard to the north gate driveway entrance but8 Introduced into evidenceby the GeneralCounsel and forming a partof its case-in-chief aresix videocassettes showing the picketingactivityand the interaction between the pickets and others at the Manorworksiteon 5 July and subsequent days during JulyThe cassettes were producedby a hidden video camera whose lens was aimed at the north gate dnve-way area from a location on the second floorof theManor building TheRespondent did not introduce any evidence to disputethe General Coun-sel's eyewitness accounts and thevideofilm cassettes CARPENTERS(REEVES,INC.)495could not enter because of the five pickets standingacross the driveway.Again,DeWald and Wolset were inthe first truck,the same Reeves carpenters were in thesecond truck,and employees of the electrical subcontrac-tor, the plumbing subcontractor, and a ceramic tile sub-contractor,respectively,were in the third,fourth, andfifth trucks.After remaining stopped at the north gate entrance fora minute or two, a sheriff,who had been in a car parkedalongside the driveway,came to the picket line andwaived the first truck through the line with hand ges-tures.As it drove slowly up the driveway,the picketswere still moving back and forth across its width. Thesheriff parted the pickets with his gestures.The secondtruck was stopped for about 30 seconds before it, too,was waived in by the sheriff.The thirdtruck was alsostopped for approximately 30 seconds,the fourth truckenteredwithout difficulty,and the fifth truck wasstopped momentarily before it was assisted into the facili-ty by the sheriff.On the next day, 10 July, four trucks containing em-ployees of Reeves and various subcontractors wereforced to stop at the north gate driveway entrance bythe patrolling pickets, two carrying signs with the samelegends as before,untilafter about a half hour hadelapsed and the sheriff arrived and parted them to permitthe vehicles to enter the facility through the driveway.Each vehicle came to a complete stop at the mouth ofthe driveway for a minute or so while the sheriff ges-tured the pickets apart to permit entry.After an hour on the job,Wolset was asked to drive tothe office of the Reeves attorney in downtown Philadel-phia.As Wolset pulled up in his truck to the north gateentrance to leave the facility,hisway was blocked bythe five pickets standing across the driveway. After re-maining stationary in his truck for approximately 5 min-utes, the sheriff came down,parted the pickets, and ges-turedWolset through the line.On 17 July,at approximately 7:15 a.m., about 30 pick-ets had gathered in front of the Manor, standing in thedriveway and on the property adjacent to the driveway.Two of the individuals had picket signs carrying thesame legend as appeared on the signs previously carriedat the site on 5, 6,9, and 10 July.Two Reeves employ-ees, carpenter Don Lafferty and DeWald,had driven upto the north gate about 7:15 a.m., saw the group of pick-ets, and drove away without attempting to gain entrance.After consulting with the Reeves supervisors by tele-phone from a nearby location,Lafferty and DeWald en-tered the rear maintenance shop of the Manor facility onfoot through the parking lots of several adjacent build-ings. By this time, 8 a.m., the group of men congregatedin front of the facility had doubled in size,now consist-ing of some 60 pickets standing in the driveway at thenorth gate and all along the front of the property, on thegrass, and the sidewalk.Between 8 and 8:30 a.m.,all but13 to 16 pickets left the area.Shortly after 8:30 a.m., three vehicles approached thenorth gate entrance to the Manor but could not enter be-cause of the approximately 15 pickets standing across thefront of the driveway. DeWald drove the first truck.Other Reeves employees were in the second truck andemployees of a mechanical subcontractor were in thethird truck.The three vehicles remained stationary in aline leading up to the open driveway for 5 to 10 minutesand then departed at the suggestion of an officer of thePhiladelphia police.The pickets were still at the work-site in front of the driveway at 10:30 a.m.B. The FactsArising in Case4-CB-4890At the time of the hearing Delran employed between27 and 30 employees.On 9 JulyDelran began workingas general contractors,renovating the existing structureat the Wyndmoor Apartments in Chestnut Hill, Philadel-phia,Pennsylvania.By the hearing,the work was basi-cally completed except for some minor punch list items.Scheduled completion was 31 December.On the rentalof the one remaining unrented commercial space Delranwould probably be returning to the site for approximate-ly 6 weeks to complete renovation of that space. In De-cember 1984 Delran was working as a general contractorat 6 to 10 jobsites in the metropolitan Philadelphia area.In August,approximatelyfive orsixDelran employeesworked on the Wyndmoor jobsite.At that time, therewas only one entrance to the project worksite, offWillow GroveAvenue near its intersection with Ger-mantownAvenue.It consisted of a single door off thesidewalk,about 3 feetwide and 6 feet, 8 inches high.On 7 August,atapproximately7:30 a.m.,FrancisRagg,theDelran job superintendent, and ThomasCleary,a Delran carpenter,independently arrived at theWyndmoor jobsite.At that time,they saw about 18 to 20individuals who were not employed at the jobsite stand-ing on boththe Willow GroveAvenue and GermantownAvenue sidesof the projectsite,near the entrance. Oneof these individuals was standing in front of and blockingthe entrancedoor to thesiteand a few others werestanding close to him.Ragg returned to Delran's office,informed John Quigg,itspresident,of union trouble atthe jobsite and was instructed to return to try to gainaccess to the site and find outwho they wereand whatthey wanted.Quigg told Ragg those blocking the en-trance had every right to picket but had no right to denyhim entry and he should get into the building and go towork.Ragg returned and went up to the doorway en-trance to the jobsite.When Ragg got to the doorway,five orsix peoplewere standing there.One of themstepped forward andRagg told him he was going to work. The man said hewas not going to let him.Ragg then said to the manblocking the door he was going to go in and go to work.The man blocking his way said he was not moving andhe was not going to let Ragg in.He said he was from aCarpentersUnion.Present during this interchange werea number of carpenter and laborer employees of Delranstanding5 to 7 feetbehind Ragg. Other employees ofvarious subcontractors were also standing not far behindRagg but scattered on theWillow GroveAvenue side ofthe building worksite.Shortly after thisincident and a little before 8 a.m.,John Quiggarrived atthe site.Quigg saw Seamus Boyle,a union business agent,whom he had met previously,present among the group of men,and he took Boyle 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDaside and spokeprivatelywith him.Quigg asked Boylewhy he had come with all those men,why had he madesuch a bigdeal out of this job. Boylesaid he wanted thejob, he would like to put his men on the jobsite. Quiggsaid that there was not that much carpentry work onthat site.It certainly did not warrant all this picketing.Quigg asked Boyle to let him in the building.He notedthatwhat he was doing was illegal.If he wanted topicket, picket, but let his guys in the door.Boyle couldnot deny them access.Boyle responded he was not goingto let them in. Quigg then said he was going to try to getin.Quigg then walked to the entrance door.One verylarge man who took up most of the doorway was stand-ing directly in front of the door.In front of him and tohis side,outside the door entrance,was a group of menwho had arrived that morning at the site.Directlybehind Quigg,standing at the curbline some feet away,was a group of Delran employees and employees of Del-ran's subcontractors observing the scene.Quigg went tothe door and attempted to get into the building. Hereached for the door latch and pressed into the men inan attempt to get through them. As he did so, they tight-ened ranks and Quigg could not get near the door.Quigg asked themif theywould move and they said no.Boyle was standing nearby.Quigg asked him to ask theindividuals blocking his entrance to get out of the way.Boyle said no. Quigg then tried to gain entry a secondtime the sameway but withthe same result.On 13 August,when Ragg arrived at the WyndmoorApartments jobsite around7:20 a.m. he saw about 18 to20 individuals standing on the sidewalk on both theWillow Grove Avenue and Germantown Avenue sideswhere they intersect. They were not employees ofDelran or its subcontractors. Four or five of them werestanding in and near the entrance doorway to the jobsite.Two ofthem were wearing picket signs identifying themas being fromtheMetropolitan Council of Carpenters.The signs identified Delran Builders as being unfair tothe Union because it was not honoring area wage stand-ards and stated this is a dispute between Delran Buildersand the Metropolitan District Council of Carpenters.Ragg approached the same man he had spoken to atthe site on7 Augustand said he was going to go in andgo to work.The man said no, they were staging protestsagainstDelran Builders and they were not going to letRagg andthe other workersin.Raggapproached thedoorway and repeated his intention to go to work. Thesemen around the door saidtheywere not going to move.Present and some feet behind Ragg were Delran laborersand carpenters.Employees of Delran subcontractorswere behind but staggered up and down the WillowGrove Avenue side of the site.At this time, one of the Delran employees, identifiedasSerge,was taking flash pictureswitha Polaroidcamera of the individuals blocking the entrance. Raggtold Serge to give the instantly developed prints to him.Serge did so. As he went to take the first picture, one ofthe individuals standing in the doorway hollered toSerge to put that camera away or he would make himeat it.Ragg instructed an employee to get Quigg down tothe site and he went to call the Philadelphia police laborsquad. The labor squad arrived and after talking withone of the individuals with whom Ragg had conversed,theirmembers told Ragg there was nothing they coulddo without a confrontation.Quigg arrived at the site around 8:30 a.m. He saw 20to 25 men gathered along Willow Grove and German-town Avenues and at and near the entrance to the job-site.Quigg first spoke to Ragg,saw that Boyle waspresent, and then took Boyle aside again.Quigg askedBoyle why he had not called him the day of the previousincident.Quigg said he had tried to work out some kindof a compromise. Quigg added Boyle could not denyhim access to the building and what he was doing wascompletely illegal.Boyle said it was out of his hands.Quigg then told Boyle he was going to try to makeentry.Quigg next confirmed from the labor squad thatthey were neutral observers and would arrest anybodyfrom either party who created a disturbance.WhenQuigg said he did not want any bloodshed but wouldmake an attempt to enter the building,he was informedhis only recourse was a court injunction.Quigg next approached the entrance to the jobsite.Two men were standing in the doorway and severalothers were in front of them and to the side. Quigg askedthem to move and walked up and pressed into them andreached for the door latch. The men tightened ranks andQuigg could not get through.Quigg tried twice to gainentrance in this manner, but without success. Quiggagain also asked Boyle,standing to his left, to ask themen to move, that it was wrong and illegal.Boyle reject-ed Quigg's request. Quigg next asked Ragg to attempt togain entry and handed Ragg his keys.Ragg then madetwo attempts to enter the doorway, but was unable topenetrate the group of individuals either time. All thistime the Delran employees working on the jobsite werestanding gathered at the curbsomefeet behind and tothe sidesof the entrance door. At this point, Quigg toldRagg to inform the employees to go back to the shop,and instructed one of their members to remain at the siteand monitor the situation to see no damage was done.The Respondent Union did not call any witnesses to dis-pute the testimony of the General Counsel'switnesses re-gardingthe events at the Delran jobsite on 7 and 13August.C. Other Like Conduct Allegedly Engaged in byRespondent Union Against DelranDuring the hearing,counsel for the Charging Partiessought to adduce evidence that the Respondent had en-gaged in conduct arising out of picketing at anotherworksite of Delran's a year prior to the events in ques-tion in the instant proceeding which interfered with theSection 7 rights of Delran and other employees, therebydemonstrating a propensity by the Respondent Union toengage inconduct violative of the Act in connectionwith disputes it has witha chargingparty at any of itsjobsites.Over the Respondent counsel's objection, andon the understanding that the proffered testimony andexhibits were being offered solely on the question of the CARPENTERS (REEVES, INC.)scope of the remedy to be fashioned in the instant pro-ceeding, which appeared to satisfy the General Counsel'sinitial objection,' I granted leave to the Charging Partiesto adduce this evidence. Tr. 147-148.6 It showed that inthe summer of 1983 Delran was employed on a buildingconstructionprojectat8225Germantown Avenue,Chestnut Hill, Philadelphia, Pennsylvania, for the owner,C.H. Investors, a partnership.In early June 1983, a group of 6 to 8 individuals ap-peared at the worksite in front of the sole entrance anddenied anyone entrance or access to the site. Presentamongthese individuals was Ed Tohanczyn, a businessagent for the Respondent Union. Delran's presidentQuigg,was called to the site and had a conversationwith thebusiness agent.Quigg told Tohanczyn he had acontract and hewas goingto fulfill it and Tohanczyncould not deny him access. Tohanczyn said he wouldbreak Delran's contract with the owners of the buildingat the worksite. Present also were three employees ofDelran. They tried several times but were denied access.When this became clear, Quigg asked Tohanczyn if aDelran subcontractor performing excavation work at thesite could enter to remove the piece of equipment usedin this work. This was allowed, the equipment was re-moved, but no work was performed because of inabilityto gain access.After monitoring the situation at the site area anumber of days, during which pickets arrived around 7a.m. and stayed until 10 or 10:30 a.m., Delran fully en-closed the jobsite, added a second gate for access, andarranged for the excavation work to be performed at5:30 a.m. prior to commencement of the early picketing.After the arrival of the pickets, on the return of dumptrucks that had carried out loads of dirt early in themorning,and in the presence of an observer from thelocal police and labor squad, Tohanczyn instructed hismen to stand in front of the gate of entry for the trucksand denied them further access to the worksite, each inturn, as they approached the gate. After a fewminuteswait, each of four to six trucks was waved away by apolice sergeant at the scene.As a result of this conduct, a preliminary injunctionwas obtained by C.H. Investors, the site owner, againstvariousnamed defendants including the RespondentUnion and Tohanczynas businessagent in the Court ofCommon Pleas of Philadelphia County, Trial Division inthe June term 1983, prohibiting the defendants, includingthe Respondent and Tohanczyn, from, inter alia, prevent-ing by mass picketing, intimidation, coercion, threats,and obstructingingressto or egress from the plaintiffspremises located at Germantown Avenue, Chestnut Hill,* A later objection to the evidence made by the General Counsel andconcurred in by the Respondent,on the ground that it related to the sub-ject of a charge filed with the Board but later withdrawn,was alsodenied.5The Charging Parties' offer of proofand exhibits relating tovariouscourtand Board proceedings in which injunctions and civil contemptorders were sought or granted and settlement of Board complaints werearrived at,towhich the Respondent Union was a party defendant insome but not all of these proceedings and the Charging Parties were notnamed parties in any, was rejected on groundsof lack of relevance, re-moteness, prejudice, and the general inadmissability of offers to compro-mise. See Tr.185-186.497Philadelphia, Pennsylvania. By a stipulation entered andapproved by the court on 30 June 1983, the partiesagreed to continue the preliminary injunction until suchtime as counsel for defendants petition the court for adissolution and it appears,after hearing,that an injunc-tion is no longer necessary.AnalysisPicket lines are the responsibility of the union that es-tablishes them,includingthe misconduct of any of thepicketswho are at the lineacting onitsbehalf.TheBoardhas longapplied the traditional tests of agency todetermine whethera labor organizationshould be heldresponsible for the acts of individuals. Responsibility at-taches even if the principal has not specifically author-ized or indeed may have specifically forbiddenthe act inquestion. "It is enough if the principal actually empow-ered the agent to represent him in thegeneral areawithinwhich the agent acted."Longshoremen ILWULocal 6 (Sunset Line),79NLRB 1487, 1509 (1948).Accord:LithographersLocal 235 (HenryWurst),187NLRB 490 (1970).The obligation of a labor organizationin a picketingsituation extends to the proper policing of its picket linesand maintaining order or, if it fails to do so, bearing theresponsibility of misconduct of its pickets.BoilermakersLocal 696 (Kargard Ca),196NLRB 645, 647 (1972);Teamsters Local 695 (Tony Pellitteri),174 NLRB 753, 758(1969).Because the Union here authorized the individuals tobe present at both the Manor and Wyndmoor jobsites, itmust be held responsible for theirconduct engaged inwhile at thesesites.Dairy Employees Local 695 (YellowCab), 221NLRB 647 (1975);Teamsters Local 327 (Coca-Cola Bottling),184 NLRB 84 (1970).A union letter informed the Manor of its intention ofestablishing an informational picket linein its disputewith Reeves at the site before it did so, and the picketsignscarried at the site informed the public of its havingdone so. At the Wyndmoor site, the uncontradicted testi-mony of Delran's president, John Quigg,relating hisconversation with UnionBusinessAgent Seamus Boyle,established, even in the absence of any picketsigns onthe first date, 7 August, that pickets appeared at the site,of the Union's having instituted a line in furtherance of adispute with Delran and having authorized the individ-ualswho congregatedat and nearthe entrance door tothe site to be present for that purpose.Furthermore, in most if not all instances at both sites aresponsible union agent, in the person of Business AgentFran Laffey at the Manor site and Business AgentSeamusBoyle at the Wyndmoorsite,was present, pre-sumably overseeing and in charge of the line on behalf ofthe Respondent. Neither of these agents took any stepsto divorce themselves or the Union from the blocking ormassing at the sites. SeeHospital Employees (SouthportManor),227 NLRB 1732 (1977). To the contrary, bybeing present in the small group of individuals blockingthe driveway at the Manor site, and by refusing to askthe blocking individuals to remove themselves from theirposition in front of the entrance door at the Wyndmoor 498DECISIONSOF NATIONALLABOR RELATIONS BOARDApartmentsite although specifically requested to do so,these agentsadoptedon behalf of their principal,the Re-spondentUnion,the acts of coercion and restraint al-legedin the twocomplaints.Thus,union responsibility in both instances is readilyapparent and has been established.It follows that theacts ofblocking ingress and egress,of Reeves and otheremployees seeking to enter the Manor worksite,blockingegress of one employee seeking to leave the site, andmass picketingof the site withthe same effect,as well asthe blocking of ingress of Delran and other employees totheWyndmoorApartments worksite,mass picketing,and the threat of bodilyharm made to a Delran employ-ee takingphotographsof the pickets'conduct by one ofthose pickets thenengaging in blocking the work en-trance,all done in the presence of the affected employ-ees, constitute acts of restraint and coercionof the Sec-tion 7 right ofthese employees to refrain from engagingin like picketing.As noted bythe Board,"Section 8(bXl)(A) outlaws,without qualification,all union violence against employ-ees which has the effectof interferingwith theirstatuto-ry right torefrain from assisting labor organizations orengaging in concerted activities."Lithographers Local 235(HenryWurst),citedsupra.By blocking entrance to theworksites,by massingatbothsites to intimidate andcoerce employees from attempting to pass through theirranks to resumework,and by threatening harm to anemployee seeking to make a visual,pictorialrecord oftheir coercive conduct at the Wyndmoorsite, the Re-spondentUnion, by itsagents-the pickets at the respec-tive sites and the business agents present-made a showof force which thereby interfered with thebasic right ofthesenonpicketing employees to continue working andnot join thepicketing effort, in violation of Section8(b)(1)(A) of the Act.Blocking of ingress to and egress from an employer'sfacility,mass picketing,and threats of unspecified repris-als issued to employees seekingtowork at picketedworksitesfor crossinga picketline, each constitute formsof coercive conduct violativeof Section8(b)(1XA) of theAct.Longshoremen ILA Local 1291(TrailerMarine),266NLRB 1204 (1983).Blocking of ingress and egress ofemployeeseven for ashortperiod of time until brokenup by police to allowentrance or exit has likewise beenheld to be violative of the Act.IronWorkers Local 455(StokvisMulti-ton), 243NLRB 340 (1979).Mass picketing-the congregating of a large group ofindividuals at a particular siteout of proportion to thenumberthatwouldbe reasonable in making known tothe public and employees involvedthe nature of theUnion's dispute at the site-tends to place employees infear ofpenetratingthroughthe group to enter or leavetheirworkplace.Bothon 17 Julyat the Manor site,where upwards of60 individualsstoodin front of and onboth sides of the north driveway for an hour atthe startof the workday, and on 7 and 13 August at the Wynd-moorsite,where 20to 25 individuals congregated at andnear the single entrance doorto thatworksite when em-ployees appearedforwork,individualsmassed in suchnumbers onbehalf of theRespondent as to intimidate thesmall group of employees present on each occasion fromexercising their Section 7 rights to work and refrain fromassisting the Respondent in its labor disputes with Reevesand Delran.Such conduct clearly coerced and restrainedemployees in violation of Section8(bx1XA) of the Act.LongshoremenLocal 1291(TrailerMarine),cited supra;LaborersLocal 275 (S.B.Apartments),209 NLRB 279(1974).Finally,the single threat of unspecified bodily harm di-rected to a Delran employee for visually recording theblocking of ingress at the Wyndmoor site on 13 Augustreasonably had the coerciveeffectof intimidating thatemployee and the others who heard the remark from as-serting their Section 7 rights to differ from the conductof the pickets and assert their right to continue working.SeeClear Pine Moldings,268 NLRB1044 (1984). It wasreasonable for the Delran employees present to concludethatthe photographs would assist them in asserting theirlegal rights to resume work at the site. Indeed,otherphotographs of the picketing and blocking taken thesameday, 13August,were introduced into evidence inthe instant proceeding and have aided in establishing thealleged violations found herein.The unspecified threatviolated Section8(b)(1XA) of the Act.Laborers Local275 (S.B. Apartments),cited supra at 287.CONCLUSIONS OF LAW1.The Respondent Union is a labor organizationwithin the meaning of Section 2(5) ofthe Act.2.Reeves and Delran are each an employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.3.By blocking the ingress of employees of Reeves to aworksite at the location of the Evangelical Manor, at8401Roosevelt Boulevard, Philadelphia, Pennsylvania,by blocking the egress of a Delran employee from thesite,and by mass picketing at the site, the RespondentUnion has restrained and coerced,and is restraining andcoercing,employees in the exercise of the rights guaran-teed them by Section7 of the Actin violation of Section8(b)(1)(A) of the Act.4.By blocking the ingress of employees of Delran to aworksite at the location of the Wyndmoor Apartments,7940-7946Germantown Avenue,Philadelphia, Pennsyl-vania,by mass picketing at said site, and by threatening aDelran employee taking pictures of the blocking withunspecifiedbodilyharm,the Respondent Union has re-strained and coerced,and is restraining and coercing,employees in the exercise of the rights guaranteed inSection 7 of theAct inviolation of Section8(b)(1)(A) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent Union has engagedin certain unfair labor practices,I shall recommend thatitbe ordered to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act. CARPENTERS(REEVES, INC.)As earlier noted,the parties differ as to the scope ofthe remedy appropriate under the circumstances of theseconsolidated proceedings,the General Counsel and theCharging Parties seeking to enjoin the Respondent fromengaging in like conduct at any worksites of the Charg-ing Parties,and the Respondent seeking to limit theorder to only those worksites involved in these proceed-ings.Preliminarily,it is noted that the Government does notseek a broad order,which would interdict the Respond-ent's conduct directed to employees of "any other em-ployer" in the absence of a proclivity to engage in un-lawful conduct involving several employers.See, e.g.,SheetMetalWorkers Local 80 (Ciamillo Heating),268NLRB 4(1983).In her brief,the General Counsel does assert that thenumerous incidents of flagrant violations at two differentjobsites over a relatively short period of time,as well asthe frequency with which employers in the constructionindustry change worksites making it likely that employ-ees of the charging parties not present at either of thesiteswould become aware of the respondent's conduct,make most appropriate under the Board's broad discre-tion to adapt its remedies to the needs of particular situa-tions,Carpenters Local 60 v. NLRB,365 U.S. 651 (1961);NLRB v. Mine Workers,202 F.2d 177(3d Cir.1953), anorder here not limited to the two sites.Finally,the Gen-eral Counsel points out that an order limited to the sitesin question would be meaningless given the fact thatwork there will be long completed by the time a Boardorder issues.In its brief,the Respondent argues that the standardgoverning the award of a cease-and-desist order requiresthe Board to examine on a case-by-case basis the natureand seriousness of the unfair labor practice found,the of-fender's past history of violations,and the probability ofrecurrence.SeeNLRB v. Express Publishing Co.,312U.S. 426(1941).In determining whether an order shall apply to all ofan employer's employees or only those at the locationwhere the violation occurred,the Board weighs whetherthe conduct was systemwide,centrally directed,and in-volved a coordinated policy to commit unfair practices.NLRBv.Salant & Salant, Inc.,183 F.2d 462,465 (6thCir. 1950).The Board focuses on these same factors indetermining the scope of an order against a union guiltyof violations of the Act. SeeBroadway Hospital, 244NLRB 341 (1979).Applying these standards to the facts at hand,the Re-spondent would limit the relief here to the specific sitesin question.The signs were limited to disputes at thosesites only.The activity at both sites encompassed partsof only 7 days in all. The wage rates paid at the siteswere the focus of the disputes.Neither has the Respond-ent been shown to have a history of engaging in like mis-conduct.The only otherincident included in the recordconcerned a dispute remote in time,inwhich injunctiverelief against the Union was granted on affidavits with-out a hearing and the moving party was the site owner,C.H. Investors,and not Delran.Although it is true that a preliminary injunction basedon a showing of reasonable cause to believe a violation499has occurred,as in the case of that incident,does not es-tablish that violations of theAct have infact been com-mitted,as pointedout by theRespondent in its brief. SeeTeamstersLocal 70 (C & T Trucking),191NLRB 11(1971),in the instant proceeding there is more. Quiggtestified in detail,describing the nature of the Respond-ent's conduct at this other Delran site roughly 1 yearprior to its conduct at theWyndmoorsite.The conductof blocking and denyingworker entryto a jobsite isstrikingly similar to that engaged in atWyndmoor. Theyare also both in furtherance of similar disputes withDelran.I conclude that I may weigh the Union's past conductas reflecting on the breadth and ongoing nature of theRespondent's dispute,generally,withDelran,which maylikely arise at other Delran worksites in the future. Par-ticularly is this so when the issue is not whether, as inTeamstersLocal 70,supra,a broad order shall issue, butonly whether the narrow order shall be limited to siteswhere theworkof Delran and Reeves has been complet-ed.However,for the reasons advancedby theRespond-ent, the record does not reveal through past violationsthe requisiteproclivityto violatethe Act.Nor does itshow such egregious or widespread misconduct as todemonstrate a general disregard for the employees' fun-damentalstatutoryrights-either being the necessarypredicate for issuance of a broad order not limited to en-joining conduct"in any like or related manner." SeeHickmott Foods,242 NLRB 1357 (1979).See alsoRail-way Carmen Local 543 (North American Car),248 NLRB285 (1980).Accordingly,Iwill reject the broad injunc-tive language included in the General Counsel's pro-posed order submitted with itsbriefand use the narrowinjunctive language,"in any like or related manner."I am convinced, based on the appropriate standardsdiscussedby theRespondent,that its conduct in theseconsolidated cases warrants an order that reaches at leastthese two employers,Delran and Reeves,at any work-siteswhere its employees are engaged in performing con-structionwork.Neither Delran's nor Reeves' employeesaremembers of, or representedby, the Unionand it islikely thatthe dispute about the wage rates paid to themor their performanceof work onprojects in place ofunion members is a continuing one that will erupt againas it did atWyndmoorin the summerof 1984 after theincidents nearby atthe C.H. Investors site in the summerof 1983.The Union'smode of protestis to picket work-sites because neither Reeves nor Delran maintains plantswhere employees are regularly employed.Given thenature of the constructionindustry and the evidence onthe record of the relatively short duration of construc-tionwork until completion of a particularproject, andmy conclusion that employeesof both Charging Partiesmight reasonably be expected to becomeaware of theUnion's conduct at any one worksite, the only reasonableand appropriate remedy here is one broad enough toprotect theemployeesof the twoCharging Parties atany worksiteswhere theyare employed.For these rea-sons,aswell as the multiple and seriousnature of theUnion'sviolationsof the Act, Iam not convinced thatthe remedy in such casesasLaborers Local 275 (&B. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDApartments),supra,and relied on by the Respondent, isappropriate.See, e.g.,LaborersLocal 245 (ApexContract-ing),219 NLRB142 (1975),andWilliamsport BuildingTrades Council (Sardec),192 NLRB 6 (1971). The factsinLaborersLocal 275mayalso be distinguished becauseit appears that the construction project at which the un-lawful picketing and relatedactivity took place and towhich the cease-and-desist order was solely directed,was an ongoing one of some duration,involving the con-struction of 63 garden-type apartment units in 7 build-ings,while the projects in the instant proceeding wererenovations of single existing structures,withone sched-uled for completion in 1 year and the other primarilycompleted in 6 months.As made clearby theBoard inLong Construction Co.,145NLRB 554, 556 (1963), cited and quoted by theCharging Parties in their brief,"The cease-and-desistorder,in conjunction with the utilization of the contemptprocedures providedin the Act,iswell designed to pre-vent the recurrence of the unfair labor practices and tovindicate public rights."That remedy here has deterrentvalue only if it attaches to jobsites in existence or yet tocommence at the time the order becomes effective. Thefear expressed by the Respondent in its brief that anoverly broad order will unjustifiably subject it to con-tempt proceedings is unfounded.Legitimate union pro-test and publicity is not inhibited by an order properlyframed which reaches the nature of the Respondent's un-lawful conduct in relation to the two employers withwhom it has a continuing dispute.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-eds2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its business office in Philadelphia,Pennsyl-vania, copies of the attached notices marked"Appendi-ces A and B."7Copies of the notices,on forms providedby the Regional Director for Region 4, after beingsigned by the Respondent'sauthorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees and members are customarily posted.Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered,defaced,or coveredby any othermaterial.(b)Mail to the Regional Director signed copies of thenotices for posting, if E. Allen Reeves,Inc. and DelranBuilders Company,Inc. are willing,in their offices, inplaces where notices to employees and members are cus-tomarily posted. Copies of the notices, on forms provid-ed by the Regional Director for Region 4, after havingbeen signed by the Respondent's representatives shall beforthwith returned to theRegionalDirector for suchposting by E. Allen Reeves,Inc. and Delran BuildersCompany, Inc.(c)Notifythe RegionalDirectorinwritingwithin 20days from the date of this Order what steps the Re-spondent has taken to comply.7 If this Order is enforced by a judgment of a UnitedStatescourt ofappeals,the words in the noticereading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "ORDERThe Respondent,MetropolitanDistrictCouncil ofPhiladelphia and Vicinity, United Brotherhood of Car-penters and Joiners of America, Philadelphia, Pennsylva-nia, its officers,agents, and representatives, shall1.Cease and desist from(a)Restraining and coercing employees of E. AllenReeves,Inc. in the exerciseof the rightsguaranteedthem by Section 7 of the National Labor Relations Actby blocking ingress or egress, mass picketing,or in anylike or related manner restraining or coercing employeesof E. Allen Reeves, Inc. in the exercise of their Section 7rights.(b)Restraining and coercing employees of DelranBuildersCompany, Inc. in the exercise of the rightsguaranteed them by Section 7 of the National Labor Re-lationsAct byblocking ingress, mass picketing, threaten-ing to inflict bodily harm, or in any like or relatedmanner restraining or coercing employees of DelranBuilders Company, Inc. in the exercise of their Section 7rights.APPENDIX ANOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT blockingress to,or egressfrom, jobsitesof E. Allen Reeves, Inc.WE WILL NOTengage in masspicketing at jobsites ofE. Allen Reeves, Inc.WE WILL NOT in any like or relatedmanner restrain orcoerce employees of E. Allen Reeves, Inc. in the exer-cise of their Section 7 rights.METROPOLITANDISTRICTCOUNCIL OFPHILADELPHIA AND VICINITY,UNITEDBROTHERHOOD OF CARPENTERS AND JOIN-ERS OF AMERICA6If no exceptions are filed asprovided by Sec 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to themshall be deemed waived forallpur-poses CARPENTERS(REEVES, INC.)501APPENDIX BNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTengage in mass picketing at jobsites ofDelran Builders Company, Inc.WE WILL NOTthreaten employees of Delran BuildersCompany, Inc.WE WILL NOTin any like or related manner restrain orcoerce employees of Delran Builders Company, Inc.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT blockingressto jobsites of DelranBuilders Company, Inc.METROPOLITANDISTRICTCOUNCIL OFPHILADELPHIA AND VICINITY, UNITEDBROTHERHOODOF CARPENTERS AND JOIN-ERS OFAMERICA